Title: To George Washington from John Nicholas, 9 December 1797
From: Nicholas, John
To: Washington, George



Dear Sir
Charlottesville Decr 9 1797

Your’s of the 30th Ultimo came safe to hand; and altho’, from a view of the papers inclosed, Mr Langhorne was not so direct in his scheme for extracting something from you to answer the purposes of those to whom I know him to be a servile tool; yet from the fulsome contents of his letter to you, & my knowledge of his sentiments

being in direct contradiction to those contained in that letter, his connexions &c., at which I hinted before, &c. I have no kind of doubt but that it was intended indirectly to have that effect.
Inclosed is a copy, as nearly as my memy Serves me of the note demanding your letter to Mr Langhorne, for I have not yet got it from the person to whom it was directed. Mr Langhorne, if you know him not from his real name to that note, is a favourite nephew of your very Sincere friend Mr Jefferson, raised and enducated directly by himself from a child, a constant dependent & resident in his house from that period almost to the present; & entertaining sentiments, I do assure you of my own personal knoledge, very different indeed towards you from those contained in his letter. These circumstances, & not Mr Langhorne’s own consequence, first created my suspicions & induced me to write to you. Struck as I was at the first sight of the gentleman’s note demanding your letter to Mr Langhorne, with the complexion of this odd corrispondence, I requested the gentn to whom it was directed, who was a friend of your’s & near relation of mine, to preserve it, which I make no doubt he has done and will do untill I again call for it; which I shall take some early opportunity to do, & preserve the whole of the papers, together with your corrispondence with me from human sight, untill it shall become necessary to vindicate you against such dark arts as are only to be combatted by exposing the wretched duplicity, and easily overtaken & exposed projects of such shallow & wicked politicians.
The proofs of the facts stated to you respecting the corrispondence of Mr Langhorne, however, whether the note is preserved or not, are sufficiently within my power to be used in any way you may think proper.
I sincerly congratulate you on the liberation of our friend the Marquis La Fayette, about which I hope there can be no doubt now; and I thank the Directory of F——for once, if the part wh. it is said they have taken in that pleasing event be true. I wish there was equal cause to admire them for all their late acts; or that we may have just grounds of satisfaction at their conduct towards our envoys now at their court. Accept Dr Sir the sincere wishes for the happiness & prosperity of yourself & good lady of Your faithful friend &c.

John Nicholas



I shall indeavour, if possible without betraying my knowledge of its contents, to discover from what this very extraordinary corrispondence of Mr Langhorne arose & to what it was intended to lead. J.N.

